DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 11-13 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16, 18 and 22-23 of copending Application No. 17/389391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a package of one or more articles with the package material comprising natural fibers, a plurality of panels with a consumer facing panel and is sealed. The difference of the copending application and the present application is the present application recites additional features and limitations relating to the package, such as, the package material exhibits an MD tensile strength of at least 5.0 kN/m and an MD Stretch of at least 3 percent. It would be obvious to one having ordinary skill in the art to have the package material exhibit the limitations recited above since it was known in the art that a package material having the same natural fibers would inherently have the same properties as recited
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “MD tensile strength of at least 5.0 kN/m and an MD Stretch of at least 3 percent, each as determined via ISO 1924-3” and claim 9 recites the limitation “the package material has a basis weight of between 60 and 120 gsm, as measured by the grammage test of ISO 536 as modified herein”. It is unclear how to interpret this limitation because the claim depends on a variable that is subject to change, since ISO standards are subject to change. Claims 2-20 are rejected for their dependency on claim 1.
Claim 2 recites the limitation “the package material exhibits an MD tensile strength of at least 5 kN/m”. Claim 2 recites the identical limitation as recited in claim 1 therefore, it does not further limit the claim from which it depends.
Claim 11 recites the limitation “the package material is recyclable and the package material exhibits a recyclable percentage of at least at least 80 percent, as determined by the Repulpability Test method” and claim 16 recites the limitation “the package material is recyclable, and the package material exhibits an overall "pass" test outcome, as determined via the Repulpability Test method”. The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 14 contains the trademark/trade name “TotaniTM” in the last line of the claim.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe bottom panel configuration and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. US 5,065,868 in view of BillerudKorsnäs Axello Tough White WHITE MF KRAFT PAPER Technical data sheet, September 12, 2019 (see the attached PDF Copy), hereafter referred to Axello Tough White.
With regards to claim 1, Cornelissen discloses a package 10 of one or more absorbent articles 28, the package comprising a package, wherein the package material comprises natural fibers material (Kraft paper; Col 2:55-65 and 6:30-34), wherein the package comprises a plurality of panels, including a consumer-facing panel, and wherein the package is sealed.
Cornelissen discloses the package is made of natural fibers but it does not specifically disclose the particular kraft paper or that the material exhibits an MD tensile strength of at least 5.0 kN/m and an MD Stretch of at least 3 percent, each as determined via ISO 1924-3.
Axello Tough White teaches that it was known in the art to have package material comprising natural fibers material and exhibits an MD tensile strength of at least 5.0 kN/m and an MD Stretch of at least 3 percent, each as determined via ISO 1924-3. (recited in the Data sheet attached). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging material in Cornelissen by providing the packaging material of Axello Tough White (Kraft paper) having the recited properties as taught by Axello Tough White for the purposes of providing an alternative material to be used. Cornelissen discloses a desire for kraft paper with “good mechanical properties” (Col 2:55-59) but does not specifically disclose the particular brand of kraft paper, so one of ordinary skill in the art would naturally look to those commercially available and the Axello Tough White was advertised as “used for various kind [sic] of bags, where strength properties are of extreme importance.” (see Technical Data Sheet, End uses).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With regards to claim 2, Axello Tough White further teaches the package material exhibits an MD tensile strength of at least 5 kN/m. (see attached Data sheet)

With regards to claim 3, Axello Tough White further teaches the package material exhibits an MD tensile strength of between 5kN/m and 8.5 kN/m. (see attached Data sheet)

With regards to claim 4, Axello Tough White further teaches the package material exhibits a CD tensile strength of between 3 kN/m and 6.5 kN/m. (see attached Data sheet)

With regards to claim 5, Axello Tough White further teaches the package material exhibits an MD stretch at break of between 3 and 6.5 percent. (see attached Data sheet)

With regards to claim 6, Axello Tough White further teaches the package material exhibits an MD stretch at break of at least 3 percent. (see attached Data sheet)

With regards to claim 7, Axello Tough White further teaches the package material exhibits a CD stretch at break of between 4 and 10 percent. (see attached Data sheet)

With regards to claim 8, Axello Tough White further teaches the package material has a caliper thickness of between 50 µm to 110 µm. (see attached Data sheet)

With regards to claim 9, Axello Tough White further teaches the package material has a basis weight of between 60 and 120 gsm, as measured by the grammage test of ISO 536 as modified herein. (see attached Data sheet)

	With regards to claim 10, Axello Tough White further teaches the package material comprises between 50 and 100 percent by weight of natural fibers.

	With regards to claim 11, Cornelissen discloses the package material is recyclable (Col 2:1-3) but it does not specifically disclose the package material exhibits a recyclable percentage of at least at least 80 percent, as determined by the Repulpability Test method. As the Axello Tough White was one of the cited suitable materials, it will inherently perform this limitation.
	The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V). 
	
	With regards to claim 12, Cornelissen discloses the package material is recyclable (Col 2:1-3) but it does not specifically disclose the package material exhibits a recyclable percentage of between from about 80 percent to about 99.9 percent.  However, As the Axello Tough White was one of the cited suitable materials, it will inherently perform this limitation.
	
	With regards to claim 13, Cornelissen discloses the one or more absorbent articles comprise at least one of feminine hygiene pads, diapers, incontinence pads, diaper pants, adult incontinence briefs. (Col 2:26-27)

	With regards to claim 14, Cornelissen discloses the one or more absorbent articles comprises diapers and the plurality of panels further comprise a bottom panel and wherein the bottom panel comprises a pinch bottom configuration.

	With regards to claim 15, Cornelissen discloses one or more absorbent articles and the plurality of panels further comprise a bottom panel but it does not specifically disclose the one or more absorbent articles comprises feminine hygiene articles.
 and the plurality of panels further comprise a bottom panel, and wherein the bottom panel comprises a block bottom configuration or cross-bottom configuration.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the absorbent articles be feminine hygiene articles since it was known in the art that doing so would provide an alternative absorbent article to hold in the package.
	It appears the bottom panel of Cornelissen comprises a block bottom configuration or cross-bottom configuration However if it is found to not be so, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the bottom panel be a block bottom configuration or cross-bottom configuration since it was known in the art that doing so would provide an alternate way of forming the package.

	With regards to claim 16, Cornelissen discloses the package material is recyclable (Col 2:1-3) but it does not specifically disclose the package material exhibits an overall "pass" test outcome, as determined via the Repulpability Test method. As the Axello Tough White was one of the cited suitable materials, it will inherently perform this limitation.
	The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V). 

	With regards to claim 17, Cornelissen discloses the package having one or more absorbent articles but it does not specifically disclose the one or more absorbent articles exhibit an in-bag stack height of from between 70 mm to about 150 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more absorbent articles exhibit an in-bag stack height of from between 70 mm to about 150 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regards to claims 18 and 19, Cornelissen discloses the package material but it does not specifically disclose a single ply of material such that the one or more absorbent articles therein contact an inner surface of the package material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the material be a single ply in order to reduce the material costs of the package.  It has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
With regards to claim 20, Cornelissen discloses the package material comprises a barrier layer. (Col 2:55-67)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736